Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is a response to Applicant’s election filed on 03/19/2020 without traverse of Invention I, Group I species 3, Group 2 Species B, Group 3 Species I, Claims 1-12, 15-18 for further examination. Currently claim 1 is generic. Claims 13-14, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites recognizing living tissue has been sampled on the basis of captured image data which being obtained in different time points, generate identification information corresponding to the sampled living tissue; record the identification information, detect a site suspected of a lesion based on the captured image, set a time point as a first/second/third time point corresponding to whether the site is being detected or not detected, and output these information to an output device such as printing or display device. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Management unit in claims 3, 4, having structural limitation in PG pub para [0064];
Output control unit in claim 12, having structural limitation in PG pub para [0064]; 
Display device in claims 9, 10, 12; Printing device, writing device in claims 11, 12; Input unit in claim 16, does not have structural limitation supported in PG pub.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the in claim 16; “wherein identification information is a number or an alphabet” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "on the basis of" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4 recites the limitation "the management unit". There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the output device" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the output control unit" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the plurality of pieces of information" in line 2, “the changed information”, “on the basis of information”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the endoscope”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a processor configured to recognize… on the basis of captured image data obtained by capturing an image using the imaging element;” the imaging element appears to be recited functionally, thus it is unclear what (structure/element) is corresponding to the function of performing the function of capturing an image. Further, it is unclear if the image is being positively recited or not. Claim 15 recites similar language (“the sampling instrument…for gripping an object”), it appears Applicant positively recited “the sampling instrument”, where the sampling instrument was being recited functionally on claim 1.

Claim 1 recites “in a case where the living tissue…”. the phrase "in the case" / “in a state” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05. Claim 8, 15 recites similar language.
For examination purposes, examiner is interpreting the limitation(s) following the phrase "in the case" as not part of the claimed subject matter. To correct this problem, amend line to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 3 recites “the management unit sets, as the period…”, it is unclear what is being set, and what is the meaning of being set. claims 4-7, 16 recites similar language. Applicant is advised to clarify the meaning of what is being set and the relationship between different time points.  

Claim 5 recites “detect a site suspected of a lesion…”, it is understood that the function of “detect” is being linked to the processor, however, it is unclear what (structure/element) is performing the function of “suspected of a lesion”. Claims 6, 7, recited similar language.
Claim 7 recites “the processor further configured to a site suspected of a lesion…”. It is unclear what is the intended function of the processor (configured to detect a site, set a site, observe a site…etc.). 
Claim 8 recites “one or both of the identification information”, one of ordinary skill in the art would not recognize what “both of the identification information” encompass.


Claim limitation “Display device in claims 9, 10, 12; Printing device, writing device in claims 11, 12; Input unit in claim 16” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Depending claims inherit those defects.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi (JP2001095749A), citation used herein corresponds to attached English translation of Atsushi.
Regarding claim 1, Atsushi teaches a biopsy support device (observation apparatus 1 Fig.1) that support an inspection using a living tissue sampled by a sampling instrument (forceps 16 Fig.3) which is used by being inserted into an endoscope having an imaging element (endoscope apparatus 2 having imaging element [0015] pg.3, Fig.2), the biopsy support device comprising:
A processor (device including combination of circuit configuration suitable for processing such as endoscope device 2 including endoscope controller 5/ microscope device 3 including microscope controller 32 pg.4) configured to
Recognize that the living tissue has been sampled by the sampling instrument (acknowledge or identify living tissue has been sampled by displaying image of living sample Fig.7/Fig.9) on the basis of captured image data obtained by capturing an image using the imaging element (Fig.7 Fig.9 displays sampled tissue under endoscope controller 5 which including monitor 27 pg.4 Fig.1); and
Generate identification information (such as generated image, other information displays on Fig.5, 11) corresponding to the living tissue in a case where the living tissue is recognized to have been sampled.

Regarding claim 2, Atsushi teaches wherein the processor further configured to record the identification information in association with the captured image data (recording device 28 Fig.1 pg.4, 6-9, 11) obtained in a period including a time point (recording device capable of recording for a desired time (period), every frame included in the recording associates with a specific time point pg.4, 6-9, 11) at which the living tissue corresponding to the identification information is recognized to have been sampled.
Regarding claim 3, Atsushi teaches wherein a management unit sets as the period, a period between the time point and a first time point before a first time from the time point (in view of 112 indefiniteness rejection above and best understood by Examiner, recording device capable of recording for a desired time (period), every frame included in the recording associates with a specific time point pg.4, thus the recording includes multiple time points that can be considered as a first time point. Pg.4, 6-9, 11).
Regarding claim 4, Atsushi teaches wherein a management unit sets, as the period, a period between a second time point before a second time from the time point and a third time point after a third time from the time point (in view of 112 indefiniteness rejection above and best understood by Examiner, recording device capable of recording for a desired time (period), every frame included in the recording associates with a specific time point pg.4, thus the recording includes multiple time points that can be considered as a second/third time point, before or after a certain time point Pg.4, 6-9, 11).
Regarding claim 5, Atsushi teaches wherein the processor is further configured to detect a site suspected of a lesion from the captured image data (in view of 112 indefiniteness rejection above and best understood by Examiner, Fig. 7-9 recording device capable of showing shows pathological examination from captured image data of living tissue H of patient’s body which is suspected of a lesion), and set a time point at which the site detected at the time point as the first time point (recorded on recording devices 28 includes plurality of frames corresponds to its respective time point which can be considered as the first time point).
Regarding claim 6, Atsushi teaches wherein the processor is further configured to detect a site suspected of a lesion from the captured image data (in view of 112 indefiniteness rejection above and best understood by Examiner, Fig. 7-9 shows pathological examination from captured image data of living tissue H of patient’s body which is suspected of a lesion), and set a time point at which the site detected at the time point is first detected, as the second time point, and sets a time point at which the site is not detected as the third time point (recorded on recording devices 28 includes plurality of frames corresponds to its respective time point which can be considered as the second/ third time point).
Regarding claim 7, Atsushi teaches wherein the processor is further configured to detect a site suspected of a lesion from the captured image data (in view of 112 indefiniteness rejection above and best understood by Examiner, Fig. 7-9 shows pathological examination from captured image data of living tissue H of patient’s body which is suspected of a lesion), and set a time point at which the site detected at the time point is first detected, as the second time point at which a sampling mark generated by sampling the living tissue at the site by the sampling instrument is detected, as the third time point (recorded on recording devices 28 includes plurality of frames corresponds to its respective time point which can be considered as the second time point, including the frame corresponds to when tissue is being sampled which considered as third time point).
Regarding claim 8, Atsushi teaches wherein the processor further configured to causes one or both of the identification information and the captured image data associated with the identification information to be output from an output device in a case where the identification information is generated (in view of 112 indefiniteness rejection above and best understood by Examiner, identification information shown on monitor 27 Fig.7-9).
Regarding claim 9, 10, Atsushi teaches wherein the output device is a display device (monitor 27 Fig.7, 9) on which a captured image based on the captured image data is displayed.
Regarding claim 11, Atsushi teaches wherein the output device includes a printing device that prints the identification information (barcode display unit 54 Fig.5) or a writing device that writes the identification information to a wireless tag, and wherein the processor configured to output the identification information from the output device (pg.6-9).
Regarding claim 12, Atsushi teaches wherein the output device is a display device on which a captured image based on the captured image data is displayed, and a printing device that prints the identification information or a writing device that writes the identification information to a wireless tag (monitor 27 Fig.7, 9, barcode display unit 54 Fig.5), and wherein a output control unit output the identification from at least one of the display device or the writing device, and causes the captured image data associated with the identification information to be output from the display device (circuit that outputs the identification information to enable the display of Fig.5 and Fig.7).
Regarding claim 15, Atsushi teaches wherein the sampling instrument has a gripping part for gripping an object (cup portion 19a 19b Fig.3, 4), and wherein the processor configured to recognize that a living tissue has been sampled in a case where the sampling instrument in a state where the object is gripped by the gripping part is included in the captured image data (recording device 28 capable of acknowledge or identify living tissue has been sampled by displaying image of living sample Fig.7/Fig.9 by displaying the respective frame in which the living tissue is being gripped).
Regarding claim 16, Atsushi teaches wherein the identification information is any of the plurality of pieces of information lined up in a predetermined order (such as numerical 1-6 in Fig.5 or 1-4 in Fig.20), wherein the processor configured to set any of a plurality of pieces of information as initial information, sequentially changes the information to next information with the initial information as a starting point every time the living tissue is recognized to have been sampled, and generated the changed information as the identification information, and determine the initial information on the basis of information input from an input unit for inputting information (in view of 112 indefiniteness rejection above and best understood by Examiner, Fig.5 and Fig.20 exhibit different type of identification information, the number display in Fig.20 can be written into image by input device such as keyboard 29 pg.12)
Regarding claim 17, Atsushi teaches wherein the identification information is a number or an alphabet (see Fig.5 and Fig.20).
Regarding claim 18, Atsushi teaches an endoscope device comprising the biopsy supporting device according to claim 1 (see interpretation of claim 1 above) and an endoscope (endoscope apparatus 2 Fig.2). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795